MEMORANDUM ***
Appellant Anson Carter (Carter) challenges the district court’s grant of summary judgment in favor of Appellee Honeywell, Inc. (Honeywell) on Carter’s wrongful termination claim and on Honeywell’s unjust enrichment counterclaim.
Carter’s argument that he was terminated in violation of public policy is unavailing because Carter failed to raise a genuine issue of material fact regarding whether Honeywell actually terminated his employment because o/his refusal to allow wage deductions. See Tyco Indus., Inc. v. Superior Court, 164 Cal.App.3d 148, 158, 211 Cal.Rptr. 540 (1985) (holding “[t]he conduct of [an] employer ... wrongful [when] the motive for discharge was contrary to ‘some substantial public policy’ ... ”) (citation omitted) (emphasis added). Because Honeywell provided Carter with a repayment option that did not require wage deductions, no genuine issue of fact existed on this issue.
Finally, Carter was unjustly enriched because he failed to repay the approximately $53,300 advanced on his behalf. See Ghirardo v. Antonioli, 14 Cal.4th 39, 43-44, 57 Cal.Rptr.2d 687, 924 P.2d 996 (1996) (concluding that failure to pay a debt may result in unjust enrichment).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.